 354314 NLRB No. 65DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We agree with the General Counsel that the Respondent shouldbe ordered to post copies of the notice in both English and Korean
and we shall modify the judge's recommended Order accordingly.KOR-US Community Broadcasting, Inc. d/b/a KCB93.5 FM Stereo and National Association ofBroadcast Employees & Technicians, Local 53,
AFL±CIO. Case 31±CA±19941July 13, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn October 14, 1993, Administrative Law JudgeGerald A. Wacknov issued the attached decision. The
General Counsel filed a limited exception and a sup-
porting brief. The Respondent did not file exceptions
to the judge's substantive findings.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The National Labor Relations Board has consideredthe limited exception in light of the record and brief
and has decided to affirm the judge's rulings, findings,
conclusions and to adopt his recommended Order as
modified.1ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, KOR-
US Community Broadcasting, Inc. d/b/a KCB 93.5 FM
Stereo, Los Angeles, California, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Insert the following as paragraph 2(b) and reletterthe subsequent paragraphs.``(b) Remove from its files any reference to the un-lawful discharge and notify the employee in writing
that this has been done and that the discharge will not
be used against him in any way.''2. Substitute the following as paragraph 2(d).
``(d) Post at its Los Angeles, California facility, inboth English and Korean, copies of the attached notice
marked ``Appendix.''5Copies of said notice, on formsprovided by the Regional Director for Region 31, after
being duly signed by Respondent's representatives,
shall be posted by it immediately upon receipt thereof,and be maintained by Respondent for 60 consecutive
days thereafter, in conspicuous places, including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by Respondent
to insure that said notices are not altered, defaced, or
covered by any other material.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge employees because of theirinterest in or activity on behalf of the National Asso-
ciation of Broadcast Employees & Technicians, AFL±
CIO or any other labor organization.WEWILLNOT
coercively interrogate employees re-garding their union activity.WEWILLNOT
promise to favorably resolve employ-ees' work-related concerns in order to cause them to
withdraw their support for the Union.WEWILLNOT
threaten employees with transfers toless desirable shifts or work assignments because of
their activity on behalf of the Union.WEWILLNOT
threaten employees with loss of theirjobs, or tell them that we will go out of business and
reopen the business with new employees if they select
the Union as their collective-bargaining representative.WEWILLNOT
solicit employees' signatures onantiunion petitions.WEWILLNOT
threaten to impose longer hours ofwork or a new timecard system or any other new term
or condition of employment in order to cause employ-
ees to vote against the Union.WEWILLNOT
in any other manner interfere with,restrain, or coerce our employees in the exercise of the
rights guaranteed them by Section 7 of the Act.WEWILL
offer employee Than Kim immediate andfull reinstatement to his former job without prejudice
to his seniority or any other rights and privileges pre-
viously enjoyed, and make him whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against him. 355KCB 93.5 FM STEREO1All dates or time periods herein are within 1993 unless otherwisespecified.WEWILL
notify him that we have removed from ourfiles any reference to his discharge and that the dis-
charge will not be used against him in any way.KOR-US COMMUNITYBROADCASTING,INC. D/B/AKCB 93.5 FM STEREOGary F. Ellison, Esq., for the General Counsel.Russell S. Brown III (Russ Brown Associates), of AnaheimHills, California, for the Respondent.John A. Siqueiros, Esq. (Wohlner, Kaplon, Phillips, Vogel &Young), of Encino, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in Los Angeles, California, on August 31, 1993. The charge
was filed on May 18, 1993, by the National Association of
Broadcast Employees and Technicians, AFL±CIO (the
Union). Thereafter, on June 25, 1993, the Regional Director
for Region 31 of the National Labor Relations Board (the
Board) issued a complaint and notice of hearing alleging a
violation by KOR-US Community Broadcasting, Inc. d/b/a
KCB 93.5 FM Stereo (the Respondent) of Section 8(a)(1)
and (3) of the National Labor Relations Act (the Act). The
complaint was amended at the hearing. The Respondent's an-
swer to the complaint, duly filed, denies that it has com-
mitted the unfair labor practices as alleged.The parties were afforded a full opportunity to be heard,to call, examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of the hearing, a brief
has been received from counsel for the General Counsel. On
the entire record, and based on my observation of the wit-
nesses and consideration of the brief submitted, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a California corporation with an officeand place of business located in Los Angeles, California,
where it is engaged in the operation of a radio broadcasting
station. In the course and conduct of its business operations
the Respondent annually sells services valued in excess of
$5000 directly to customers located outside the State of Cali-
fornia, annually derives gross revenues in excess of
$100,000, subscribes to national wire services, and advertises
national brand products. It is admitted, and I find, that the
Respondent is now, and at all times material has been, an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.It is admitted, and I find, that the Union is, and at alltimes material has been, a labor organization within the
meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe principal issues in this proceeding are whether the Re-spondent violated Section 8(a)(1) of the Act by various
verbal threats and promises designed to cause the employees
to vote against the Union in a representation election, and
whether the Respondent violated Section 8(a)(1) and (3) of
the Act by discharging one employee because of his activi-
ties on behalf of the Union.B. The FactsPaula Olson is local vice president of the Union. On Feb-ruary 23, 1993,1Olson wrote to the Respondent stating thatmany of its employees had indicated an interest in union rep-
resentation and that many had, in fact, authorized the Union
to represent them. The letter advised the Respondent of the
employees' right to engage in organizational activity, and of
the obligation of the Respondent to refrain from interfering
with, restraining, or coercing employees who are engaged in
such union activities. The letter goes on to state:Your valued employees named below have expressedtheir desire to be represented by NABET, and have
formed a committee to meet with their co-workers and
attempt to improve their wages, hours and working con-
ditions:Anthony Kwon LeeYong Joon Cha
Soo Bok LeeThan Kim

Chong Mun KimOn March 5, the Union filed a representation petition inCase 31±RC±7055, and on March 22, the parties entered into
a Stipulated Election Agreement which defines the unit, con-
sisting of about 24 employees, as all full-time and regular
part-time announcers, news readers, voice makers, disc jock-
eys, reporters, and master control technicians, excluding all
office clerical employees, professional employees, confiden-
tial employees, guards and supervisors as defined in the Act.The election was held on April 23. Thereafter, on August23, after a hearing on challenged ballots, the Union was cer-
tified as the collective-bargaining representative of the em-
ployees in the above-described unit.It was stipulated that two principals of the Respondent,namely James Ahn and Ki Park are supervisors and agents
of the Respondent. The record is unclear as to their official
capacities. While the employees, who testified in Korean,
frequently referred to these individuals as President Ahn and
President Park, the record is unclear regarding their positions
within the Respondent's hierarchy. It appears that Ahn was
officially chairman of the board of directors of the Respond-
ent, and was not regularly present at the Respondent's station
on a daily basis; and that Park was the corporate president
who was responsible for the day-to-day operations of the Re-
spondent. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Respondent's answer to the complaint denies the su-pervisory status of Operations Manager Ik Sung Chun and
Advertising Director Yong Ho Kim. The testimony of theGeneral Counsel's employee witnesses establishes that these
two individuals had the authority to direct employees in their
work and were referred to by their official titles; further,
their names and titles were posted at the Respondent's prem-
ises as being officials, managers, or supervisors of the Re-
spondent. I find that they are supervisors within the meaning
of Section 2(11) of the Act, as alleged.Employee Tan Kim was employed by the Respondentfrom May 21, 1991, until April 21, 1993, as both an an-
nouncer and reporter. Kim was an active union adherent, and
a member of the above-noted employee committee. He testi-
fied that Ahn, who did not maintain an office at the station
and who customarily came to the station only about once a
week until the union activity began, was chairman of the
board of directors. Kim did not believe that Ahn had the au-
thority to give employees direct instructions, and after being
present during occasions when Ahn and Park would argue
about their respective authority, Kim came to believe that he
and the other employees did not have to take direct instruc-
tions from Ahn. Rather, he believed that such instructions
could only come from the employees' direct managers or su-
pervisors.Two days prior to the scheduled April 23 election, Ahn in-structed Kim to call the employees on the Union's employee
committee and have them attend a meeting later that after-
noon to be conducted by the Respondent's labor consultant.
Kim apparently at first refused to do so, and argued with
Ahn about Ahn's authority to instruct him to do anything.
During the conversation, according to Kim, Ahn said that the
Respondent would not accept a union if the shareholders of
the Company did not agree to accept it. Kim replied that per-
mission from the shareholders was not necessary for the em-
ployees to form a union. He went on to tell Ahn that the
shareholders never kept their promises to the employees, that
salary decisions and other decisions affecting the employees
were not implemented as promised, and that the shareholders
could not be trusted or believed.Kim did however follow Anh's instruction, and, in thepresence of Ahn, attempted to contact the committee mem-
bers. One of the employees asked Kim what the consultant
would be discussing. Kim, in turn, asked Ahn, who became
angry and told Kim that he was giving the orders and that
the employees should just be there as instructed. Kim asked
why Ahn was so angry, and told Ahn that the Respondent
was obligated to cooperate with the Union, as it represented
the employees. He again questioned Ahn's authority, and
said that he did not have the authority to order the employees
around, but had to get permission from a manager or super-
visor to do so. It appears that President Park was present
during all or part of this conversation and that Ahn asked
Park to instruct Kim to meet with the consultant. Park appar-
ently did so. Ahn said that Kim was being insubordinate, and
warned that Kim would be ``hurt in some way.'' Then he
turned and walked away.On cross-examination, Kim denied that during this con-versation with Ahn he became angry, shook his fist at Ahn,
picked up chairs, and threatened Ahn with physical harm. He
further denied that at some point someone threatened to call
security, and that he was escorted from the station. Accord-ing to Kim, security was not called, he was not told to gohome and calm down, and he did not refuse to come back
to the station the next day to discuss the disciplinary matter.
He voted by challenged ballot in the April 23 election.Kim testified that he refused to attend the meeting with theconsultant, and continued performing his work at his desk.
A few minutes later, he heard various station managers being
paged to a meeting. Shortly thereafter, approximately 10 to
15 minutes prior to Kim's scheduled broadcast, Operations
Manager Ik Sung Chun summoned him to the reporter's
meeting room and notified Kim that he was fired. Kim asked
why, and Chun said it was because Kim was talking back,
and because he was a member of the union committee. After
discussing the matter for about 20 minutes, Kim said he
wanted to go and speak with ``President Ahn'' about the
matter. Chun refused to let him go, held him around the
waist, and locked the door.After some time, Kim said that he had to go to the rest-room, and was permitted to leave. Then he went to see Park.
He asked Park why he had been fired, and Park said that if
he ``would get out of that Union, then I wouldn't be fired.''
Kim refused. Park said that he would ``take care of'' the fir-
ing if Kim would attempt to gather the five committee mem-
bers at 12 p.m. the next afternoon for a meeting. Kim asked
whether Park would still ``take care of'' his discharge even
if the committee members refused to meet. Park, according
to Kim, said, ``Yes, positively.''The employees refused to meet, and no meeting was held.Kim called Park the next morning, April 22. He spoke with
Park's secretary and told her to advise Park that the employ-
ees had refused to attend any meeting. Kim arrived at work
at 1:30 p.m. that day, and as he was preparing for his 2 p.m.
news broadcast, Operations Manager Chun approached him
and again told him that he had been fired. Kim told Chun
about the assurances of President Park that Park would ``take
care of'' the discharge. Chun merely replied that it had been
decided that Kim could be fired for ``talking back to the
manager or director.''Kim then went to speak with President Park. According toKim, Park again said that Kim would not be discharged if
he would give up his right to vote as a union member, with-
draw from the union committee, and persuade his other
friends to do the same.According to Kim, in early March Operations ManagerChun laughed at the employees for joining the Union, and
said that they would get fired within 40 or 50 days. He made
similar statements from time to time in the presence of Kim
and other employees.Kim further testified that in early March, Advertising Di-rector Yong Ho Kim told him that the Company would col-
lapse if the Union came in and that Kim should not get in-
volved with the Union or try to bring it in. Advertising Di-
rector Kim offered to act as a middle-man and try to solve
the problems between the employees and the Company. On
about April 21, Advertising Director Kim brought a state-
ment for employee Kim to sign saying that since the Com-
pany was economically in danger, a union could cause it to
collapse. He wanted Kim to sign the statement. Kim refused.Employee Chong Kim has worked for the Respondent forover a year. He is a member of the Union's employee com-
mittee, and is currently employed by the Respondent as a re-
porter and disk jockey. According to Chong Kim, in about 357KCB 93.5 FM STEREOthe first part of March, and about five times thereafter, Oper-ations Manager Chun would smile, pat his shoulder, and tell
him that if the vote did not succeed, ``you guys'' would be
fired. Chong Kim further testified that in early April, Adver-
tising Director Kim told him that if the employees joined the
Union the Company would fall apart. Two days before the
election, Advertising Director Kim asked employee Chong
Kim to sign a statement to the effect that he was not going
to join the Union. Employee Chong Kim did sign the paper.Employee Chong Kim further testified that President Ahntold him and other employees who were working nearby at
their desks at the time, that the employees could go ahead
and bring in the Union if they wanted to, but that he would
implement a new 8-hour system and a timecard system if the
Union won the election.Employee Soo Lee has been employed by the Respondentfor 1-1/2 years. He is a disk jockey, and was also one of the
Union's employee committee members. Lee testified that on
about April 10, he had a phone conversation with President
Ahn. Ahn said that if the Union was successful in the elec-
tion he was going to close down the Company and would
then hire other good employees and open up a new business.On the day of the election Soo Lee was present when Ahnspoke to several employees. Ahn admonished employee Cha,
a reporter, apparently regarding some work-related matter,
and said, ``You like the law, therefore, I'm going to follow
the law too.'' Explaining, he said he would make changes,
which would be legal, such as instituting a timecard system
and requiring employees to remain at the station for the re-
mainder of the day even after they have completed their
work. According to Lee, Ahn's statements were ``threat-
ening'' in nature, and were designed to cause the employees
to vote against the Union in the election that day.Soo Lee testified that in early April he had a conversationwith Operations Manager Chun and General Affairs Manager
Kim Sung Soo. General Affairs Manager Soo told Lee that
if the Union did not win the election he would get termi-
nated. He said that the Respondent's board members believed
that Lee was a good employee, and asked him why he had
to vote for the Union. He said, ``So why don't you just get
out of the Union.'' Operations Manager Chun then said that
he would persuade Lee not to join the Union. Chun went on
to say that if Lee joined the Union then it would be legal
for him to transfer Lee to one of two different departments
in which Lee was not qualified to work, or he would reduce
Lee's hours of broadcasting.During a separate conversation Operations Manager Chunasked Lee not to join the Union, and promised to take care
of him and be responsible for his continued employment as
a disk jockey; however, according to Chun, if Lee joined the
Union, and regardless of whether the Union prevailed in the
election, Chun would place Lee in the operations department
or the general affairs department, or would have his broad-
casting hours reduced, or would assign him to an undesirable
shift. Chun said it would be legal for him to do any of these
things.Employee Yong Joon Cha is a reporter and a member ofthe Union's employee committee. He has worked for the Re-
spondent for over 2 years. Cha testified that during a con-
versation occurring in about the first part of March, Ahn
asked him to give up the Union, and said that if the Union
comes in it would bankrupt the Company, and that the Com-pany would then close down and reopen after hiring new em-ployees.According to Cha, 3 days before the election AdvertisingDirector Yong Ho Kim told employees Cha and Than Kim
to sign a paper to give up the Union. Advertising Director
Kim apparently refused to show them the paper, and said
that he would only show it to them if they agreed to sign
it. Employee Cha refused to sign.Cha testified that he had a conversation with PresidentPark about employee Than Kim's discharge. On the day be-
fore the election, Park said that if Cha would agree to give
up the Union, Park would ``take care of'' Kim's termination.
Cha refused.Two days following the election Cha and employee An-thony Lee spoke with Park in his office. They told Park that
they believed that Than Kim's discharge was improper, and
requested that he be reinstated. Park stated that this was not
his decision to make, and that it would be ``almost impos-
sible'' to bring Than Kim back to work.C. Analysis and ConclusionsThe Respondent, while appearing at the hearing through arepresentative, presented no witnesses or evidence in this
proceeding. It appears from the questions asked employee
Than Kim on cross-examination, that the Respondent was
taking the position that Than Kim was discharged because of
a vehement outburst, during which he became verbally and
physically abusive toward James Ahn, one of the Respond-
ent's officials, just 2 days prior to the election. However,
Than Kim denied that he exhibited such behavior or engaged
in any other conduct that may have warranted his discharge.There is no evidence in this record to the contrary.It is clear from the testimony of Than Kim that he wasan outspoken advocate of the Union, and that he was not en-
amored of Ahn. While he did, at first, refuse to follow Ahn's
instructions, he nevertheless did make the phone calls to the
various committee members, as instructed by Ahn, for the
purpose of scheduling a meeting between the employee com-
mittee and the Respondent's labor consultant. Apparently,
neither Than Kim nor any of the other committee members
agreed to attend such a meeting, and the record does not
show that any employees were reprimanded or disciplined
for refusing to attend such a meeting.Operations Manager Chun told Than Kim that he had beendischarged both because he talked back to Ahn and because
he was a member of the employee committee. The testimony
of Than Kim shows that during his April 21 conversation
with Ahn there was considerable discussion regarding the
Union. Thus, Than Kim disagreed with Ahn's statement that
the board of directors must first approve the Union, and told
Ahn that the employees could select a union with or without
the expressed consent of management. He further told Ahn
that management could not be trusted or believed and did not
fulfill it promises to the employees, and that the Respondent
was obligated to cooperate with the Union. Shortly thereafter
Than Kim was discharged.After Kim was advised by Operations Manager Chun thathe had been discharged, Kim approached Park about the mat-
ter. Park told Than Kim in effect that he would rescind the
discharge if Kim would withdraw from the Union and at-
tempt to arrange a meeting between the members of the
Union's employee committee and the Respondent. Thus, it 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982); approved in NLRB v.Transportation Management Corp., 462 U.S. 403 (1983). See alsoPincus Elevator Co., 308 NLRB 684 (1992).3The General Counsel has moved for the admission into evidenceof the affidavit of a former employee, Anthony Lee, who is appar-
ently permanently out of the country and was therefore unable to ap-
pear as a witness in this proceeding. The General Counsel would use
this affidavit for purposes of corroboration of the testimony of other
witnesses, and for the additional purpose of establishing further vio-
lations of Sec. 8(a)(1) of the Act which were alleged in the com-
plaint. The motion is denied. Corroboration of the testimony of other
employees is unnecesssary under the circumstances; further, the Re-
spondent's unfair labor practices found herein are pervasive, and ad-
ditional, but similar and related, instances of 8(a)(1) conduct would
appear to be merely cumulative, and therefore unnecessary.4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.appears that Park, who was apparently the Respondent'shighest ranking manager at the station, was of the opinion
that Kim's discharge should have been rescinded provided
Kim cooperated by withdrawing from the Union.Than Kim's alleged insubordination on April 21 was inter-twined with a very pointed discussion about the Union, and
the General Counsel has clearly established a prima facie
showing that Kim's discharge was a direct result of his ac-
tivities and outspokenness on behalf of the Union. The Re-
spondent, having failed to present any evidence in this pro-
ceeding, has not met its burden of proof, as set forth in
Wright Line,2which requires persuasive evidence to the ef-fect that Kim would have been discharged in any event be-
cause of his alleged insubordinate behavior toward Ahn. See
Professional Eye Care, 289 NLRB 1376 (1988). Accord-ingly, the state of this record compels the conclusion that
Than Kim was discharged in violation of Section 8(a)(3) and
(1) of the Act as alleged. I so find.I further find from the credible and unrebutted testimonyof the General Counsel's witnesses that the various managers
and officers of the Respondent made the statements attributed
to them by the employees. While the translation of their tes-
timony was sometimes rather stilted, nevertheless it clearly
conveyed the substance of the various conversations they en-
gaged in with the Respondent's managers and officers. Thus,
I find that representatives of management made the following
statements or engaged in the following conduct in March and
April during the preelection period: telling employees that
employee Than Kim would not be discharged, or that his dis-
charge would be rescinded, if he would discontinue his union
activity and persuade other employees to do the same; telling
employees that they would be discharged if the Union was
voted in; causing and attempting to cause employees to sign
a petition or document to the effect that they no longer fa-
vored the Union because bringing in the Union would force
the Company to go out of business; promising to resolve em-
ployees' work-related problems if they did not bring in the
Union: threatening to close down the business and then re-
open the business with new employees in order to get rid of
the Union; threatening to change working conditions to the
employees' disadvantage if they selected the Union as their
representative by instituting a timecard system and a longer
working day; interrogating employees regarding their union
activity; and threatening to reduce employees' hours of work
and to assign employees to less desirable jobs.3Clearly, the foregoing statements and conduct is coercivein nature, and constitutes serious and pervasive violations ofSection 8(a)(1) of the Act. Mack's Supermarkets, 288 NLRB1082 (1988); Jakel Motors, 288 NLRB 730 (1988); Profes-sional Eye Care, supra; Montgomery Ward, 290 NLRB 981(1988); Cooke's Crating, 289 NLRB 1100 (1988); MadisonIndustries, 290 NLRB 1226 (1988); Gupta Permold Corp.,289 NLRB 1234 (1988).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging employee Than Kim on about April
21, 1993.4. The Respondent has violated Section 8(a)(1) of the Actby the various threats, promises, instances of interrogation,
and other coercive conduct found here.5. The unfair labor practices set forth in paragraph 3 and4 above constitute unfair labor practices affecting commerce
within the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be required
to cease and desist therefrom and take certain affirmative ac-
tion designed to effectuate the policies of the Act. Having
found that the Respondent unlawfully discharged employee
Than Kim, it shall be required to offer Than Kim immediate
and full reinstatement to his former position of employment
without prejudice to his seniority or other rights or privi-
leges, and to make him whole for any loss of earnings he
may have suffered by virtue of the unlawful discrimination
against him, less any net interim earnings. The backpay shall
be computed in the manner prescribed in F.W. Woolworth
Co., 90 NLRB 289 (1950), plus interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, KOR-US Community Broadcasting, Inc.,d/b/a KCB 93.5 FM Stereo, Los Angeles, California, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unlawfully discharging employees in violation of Sec-tion 8(a)(3) and (1) of the Act.(b) Coercing employees in violation of Section 8(a)(1) ofthe Act by threats of discharge or other reprisal, promises of
benefits, coercive interrogation, attempts to cause employees
to repudiate the Union, or by any other means.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights
guaranteed to them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 359KCB 93.5 FM STEREO5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Offer employee Than Kim full and immediate rein-statement to his former position of employment, without
prejudice to his seniority or other rights and privileges pre-
viously enjoyed, and make him whole in the manner set forth
in the remedy section of this decision for any loss of earn-
ings he may have suffered as a result of the discrimination
against him.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its Los Angeles, California facility copies of theattached notice marked ``Appendix.''5Copies of the notice,on forms provided by the Regional Director for Region 31,after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.